DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, and 12 are objected to because of the following informalities:  Each claim uses the word facilitate or facilitating in a strange manner. Perhaps applicant’s mean measure or sensing?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Botti (US 9194285 B2) in view of Bansemir (US 6286782 B1).
Regarding Claim 1 Botti discloses:
an aircraft (202) comprising:
an airframe (“fuselage”, See Fig. 7+8);
a rotor system (204+206) coupled to the airframe, the rotor system being operable to exert a vibratory force (inherent to rotor system) on the airframe; and
a vibration attenuation system comprising:


Botti is silent on elastic devices for the batteries. Bansemir teaches a vibration attenuation system (1) for a similar aircraft (“helicopter” column 4 Line 1), having a vibration attenuation system comprising:
a battery (2); and
elastic devices (11a, 11b, 11 c, 11d,) coupled to the battery and the airframe (at 23), the elastic devices being configured attenuate the vibratory (“tail shake vibrations of helicopters can be effectively reduced”; Column 3 Line 11) force based on facilitating oscillation of the two or more batteries.
At the time of invention it would have been obvious to one of ordinary skill in the art to apply the attenuation system of Bansemir around the batteries of Botti. The motivation for doing so would have been to reduce tail-shake.

Regarding Claims 2- 4 Bansemir further teaches the aircraft wherein:
a first elastic device (11a) of the elastic devices supports a first battery of the two or more batteries at a location (where 23 points in Fig. 6) along a length of the airframe, the location corresponding to a local maximum displacement (“clear structural movements”; Column 5 Line 47) of a normal mode of the airframe.
each of the elastic devices is configured with a stiffness (“spring stiffness” in Column 4 Lines 35 and 40) to facilitate the two or more batteries oscillating at a particular frequency, wherein the particular frequency attenuates the vibratory force within a threshold range of a natural frequency (“natural vibratory bending”; Column 3 Line 14) of the airframe.
wherein the threshold range comprises ± 30% (See frequency ranges in Column 3 Lines 16-17) of the natural frequency of the airframe.

Regarding Claims 5-9 Bansemir further teaches the aircraft wherein:
each of the elastic devices (11a, 11c) has approximately a same stiffness (“in the Y direction is decisive for the restoring force”, Column 4 Line 40);
each of the elastic devices has a stiffness different from others of the elastic devices (11a and 11c “is decisive”; while 11b and 11d “react weakly”; Column 4 Line 44);
a stiffness of at least one of the elastic devices is constant (“isotropic”; Column 5 line 14);
a stiffness of at least one of the elastic devices is variable (“quasiisotropic”; Column 5 line 15); and
the elastic devices comprise one selected from the group consisting of: a mechanical spring (100 is a mechanical frame forming a spring element), an elastomeric spring, a gas spring, and a variable stiffness spring.

Regarding Claims 10 and 15, Botti discloses the aircraft wherein each of the two or more batteries comprises an electric- vehicle battery (90, as indicated as supplying power to the electric motors; Column 8 Line 54-56);
 a battery management system (186) comprising a housing, (90) wherein the battery management system is operable to monitor the battery and manage an operating temperature of the battery.

Regarding Claims 19 and 20 Bansemir further teaches the aircraft:
suspending, by the elastic devices (11a is on the top; See Fig. 1), the two or more batteries from a top of the two or more batteries; and
supporting (11c is on the bottom; See Fig. 1), by the elastic devices, the two or more batteries at a bottom of the two or more batteries.

Regarding Claims 11-14, and 16-18, the same reasoning and elements applied in the limitations of Claims 1-10, 15, 19, and 20 above are applied to the limitations of Claims 11-14 and 16-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642